



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Oddi, 2018 ONCA 120

DATE: 20180207

DOCKET: M48191 and M48388 (M47930)

MacFarland, Pardu and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Albert James Oddi

Applicant

Albert Oddi, acting in person

Michael McEachren, for the responding parting

Heard and released orally: January 30, 2018

REASONS FOR DECISION

[1]

There are two motions before this court: (1) to review the order of the chambers
    judge refusing an order to extend time to appeal a forfeiture order made by Watson
    J. April 11, 2007; and (2) for an order appointing counsel representing his
    interests in the within matter.

[2]

In his reasons the motion judge set out correctly the test to be met by
    a litigant who seeks an extension of time to appeal.

[3]

As to the first issue, the motion judge concluded: Mr. Oddis attempt
    to now challenge the agreed upon forfeiture order because of the burdens it has
    caused him lacks merit. We agree. The forfeiture order in question was the
    subject of a joint submission in relation to Mr. Oddis plea of guilty to a
    number of criminal offences. The order as originally drafted orders forfeiture
    of $120,000 as offence related property. Watson J. who was the sentencing
    judge changed offence-related property to proceeds of crime. Now more than
    a decade after the fact, Mr. Oddi seeks to appeal that portion of the
    forfeiture order. There is no record before this court in relation to what
    submissions were made to the court at the time and what facts Mr. Oddi admitted
    to on his plea of guilty. In short there is simply no evidence that would
    support any basis for Mr. Oddis proposed appeal.

[4]

As the result, there is no need to appoint counsel on his behalf even if
    there were any evidence before this court  and there is not  to support his
    claim. There is only his own evidence that he is unable to afford counsel and
    the evidence before this court would suggest otherwise.

[5]

The motions to review and to appoint counsel are both dismissed.

J.
    MacFarland J.A.

G. Pardu
    J.A.

M.L. Benotto
    J.A.


